DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The examiner acknowledges Applicant’s amendment of Figures 1A and 1B designating them as Prior Art. However, Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a cross-sectional area of the guide rod in a widthwise direction and a cross-sectional area of the clamping rod  in a widthwise direction are substantially the same…” in claim 6 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In this case, the specification does not provide some standard for measuring what degree of deviation from the cross-sectional area between the guide rod and the clamping rod would be acceptable, without hindering the functionality of the apparatus being claimed, such determination would have to be considered by a PHOSITA, since claim 6, lines 7-8, seems to require such cross-sectional areas chosen to be capable of providing clamping pressure in a way, “such that pressure generated inside the clamped first and second molds is evenly applied to the guide rod and the clamping rod.” See also the instant specification on para. [0076]; 
“The cross-sectional areas of the guide rods 1 in the widthwise direction and the cross-sectional areas of the clamping rods 14 in the widthwise direction do not necessarily have to be adjusted to be substantially the same size. However, in view of the fact that the pressure generated inside the molds 2 during tire vulcanization is applied to the upper molds 2a and the lower molds 2b and that the levelness of the molds 2 is maintained by evenly distributing the direction of the pressure and the magnitude of the force that is applied to the upper and lower molds, it is preferable to adjust the cross-sectional area of each rod in accordance with the disposed position of each rod.”
For examination purposes, the limitation is interpreted as “a cross-sectional area of the guide rod in a widthwise direction and a cross-sectional area of the clamping rod  in a widthwise direction are the same.”

Response to Amendment
The amendment filed on 12/30/2021 has been entered. Applicant’s amendment to the claims has overcome the 35 U.S.C. § 112(a) rejection to claim 6, the 35 U.S.C. § 112(b) rejections to claims 1-3, 5 and 6, as well as the obviousness rejection under 35 U.S.C. § 103 previously presented in the Non-Final Office Action mailed 09/09/2021. 
Claim status
Claims 1 – 3 and 5 – 6 remain pending
Claims 1 – 3, 5 and 6 are amended
Claims 4 and 7 are cancelled
In view of the amendment filed on 12/30/2021, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission of prior art (Japanese Patent No. 3254100, Applicant’s Specification at [0019]; JP’100), as shown and described in relation to Figures 1 and 2, in view of Fukuda et al. (U.S. Patent 8,636,491), Hirata et al. (U.S. Patent 5,320,517), Allard et al. (U.S. Patent 3,465,387), Wright (U.S. Patent 2,429,786), and further in view of Fujieda et al. (US PGPub. 2011/0200698 A1; Fujieda).
Applicant admits as known a tire-vulcanizing machine substantially as claimed, as shown and described in relation to Figures 1 and 2, including a guide rod 1 guiding first and second plates 5, 10 and having a groove 1a cooperating with clamping parts 4 at plate 5; and a clamping rod 14 fixed to one 5 of the first and second plates, the clamping rod having a clamping groove 14a at a protruding tip end thereof, and clamping parts 4 on the other 10 of the first and second plates for selective attachment to the clamping groove of the clamping rod; except for a guide bush for guiding the clamping rod, the guide bush provided to the other of the first and second plates at the location of the clamping parts, wherein the guide bush protrudes towards the one plate to which the clamping rod is fixed. 
Each of Fukuda et al. (protruding guide bush 14 engaging tip end of clamping rod 13; col. 5, lines 60-67; Figures 1-2), Hirata et al. (protruding guide bush 29 engaging tip end of clamping rod 18, having “a length that is at least large enough to receive the clamping rod when the green tire is mounted on the bladder,” and “constructed to protrude towards the plate with the clamping rod,” see FIGs. 1-4; col. 8, lines 67-68; Figures 1-4),  Allard et al. (protruding guide bushes 120-126 engaging tip ends of respective clamping rods 54-60; Figures 1-2; col. 4, lines 14-19) and Wright (protruding guide bush 23 attached to lower plate 17 and engaging tip end of clamping rod 33; Figure 3) discloses a molding machine having first and second plates respectively mounting first and second mold halves, and a clamping rod fixed to one of the plates and extending toward the other of the plates and selectively attachable to said other plate via clamping parts engaging a clamping groove at a protruding tip end of the clamping rod, wherein said other plate includes a guide bush for guiding the end of the clamping rod, the guide bush protruding towards said one plate. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the admittedly-known prior art tire-vulcanizing machine by including a guide bush on said other plate at a position of the clamping parts, the guide bush protruding towards said one plate, as disclosed in any one of Fukuda et al., Hirata et al., Allard et al. and Wright, in order to guide the clamping rod at the protruding end thereof for accurate engagement of the protruding tip end of the cantilevered clamping rod relative to the clamping parts.

	Regarding the amended limitation, “a mold-pressing mechanism including a cylinder piston with a hollow donut shape and an area equal to or greater than an area between an outer diameter and an inner diameter of a tire.”
	In the same field of endeavor of tire-vulcanizing machines [Fujieda’s abstract], Fujieda discloses a tire vulcanizer 1, comprising a press device of a type in which a raw tire T (analogous to the claimed “green tire”), is heated from inside by a heating and pressurizing medium inserted in the raw tire T, and is also vulcanized by heating a mold 10 from outside. Fujieda at [0034]. 
	Fujieda discloses a gas cylinder 37 implemented as a squeezing mechanism (analogous to the claimed “mold-pressing mechanism,” e.g., see FIGs. 1 & 2), comprising a piston  member 37a [0041]. Fujieda discloses that the piston member 37a is “of the ring shape,” (analogous to the claimed “a cylinder piston with a hollow donut shape”). Fujieda at [0043]. Further, Fujieda discloses locking mechanism 60 secures in the closed condition the top mold 11 and the bottom mold 12, by gas cylinder 37 being supplied with a pressure fluid to pressurize the piston member 37a upward … thereby generating via the tie rods 25 (analogous to the claimed “clamping rod”), a clamping force “which opposes an internal pressure of the tire which is being vulcanized between the top mold 11 and the bottom mold 12.” Fujieda at [0043].
Furthermore, Fujieda discloses at [0044], “The piston member 37a is designed as shown in FIG. 3 and set to be concentric with the raw tire T horizontally mounted in the mold 10, and also formed in a size with which an outer diameter Ta of the raw tire T is between an outer diameter and an inner diameter of the piston member 37a,” (analogous to the claimed “cylinder piston having a donut shaped… and an area equal to or greater than an area between an outer diameter and an inner diameter of a tire.”).
 Fujieda discloses that advantageously in  this way, a pressure receiving area can be increased in the piston member 37a, allowing the use of low-pressure gases as the pressurizing means supplied to the gas cylinder 37, and resulting in eliminating the need of to use oil of a high pressure as the pressure fluid, “which can, in turn, eliminate a fear of polluting a surrounding environment even at the occurrence of leakage of the pressure fluid.” [0044]. 
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify JP’100/Fukuda/Hirata/Allard/Wright tire-vulcanizing machine with a mold-pressing mechanism including a cylinder piston member “of the ring shape”  (analogous to the claimed “hollow donut shape”), and an area equal to or greater than an area between an outer diameter and an inner diameter of a tire, as taught by Fujieda.
	One of ordinary skill in the art would have been motivated to provide the prior art tire-vulcanizing machine with the mold-pressing mechanism of Fujieda, since Fujieda teaches that advantageously in  this way, a pressure receiving area can be increased in the piston member 37a, allowing the use of low-pressure gases as the pressurizing means supplied to the gas cylinder 37, and resulting in eliminating the need of use oil of a high pressure as the pressure fluid, “which can, in turn, eliminate a fear of polluting a surrounding environment even at the occurrence of leakage of the pressure fluid.” [0044].

	Regarding claim 2. JP’100/Fukuda/Hirata/Allard/Wright/Fujieda discloses tire-vulcanizing machine of claim 1, wherein the guide rod is positioned to be approximately equidistant to lengthwise ends of the first plate and the second plate (e.g., see Fujieda’s FIG. 4, threaded rod 55a) and wherein the guide rod is configured to support the first plate or the second plate when the first mold and the second mold are opened (e.g., see Fujieda at [0057] “Opening and Closing Mechanism,” threaded rod 55a, analogous to the claimed “guide rod”).
	As to the limitation, “wherein the guide rod is positioned to be approximately equidistant to lengthwise ends of the first plate and the second plate.” Applicant is respectfully reminded that, as per MPEP § 2144.04 (VI) (C):
	In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). “Shifting the location of an element would not have modified the operation of device.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975), “The particular placement of an element was held to be obvious.” 
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 3. JP’100/Fukuda/Hirata/Allard/Wright/Fujieda discloses the tire-vulcanizing machine of claim 1, wherein the guide rod (e.g., Hirata’s guide cylinder 29) length is such that the tip end (Hirata’s tie bar 18 having thread shaft 19) of the clamping rod (Hirata’s tie bar 18) engages with the first clamping part at a position where the green tire, which is mounted on the bladder, is approximately located to the surface of the second mold facing the green tire (e.g., see Hirata’s FIGs. 2-4, and Col. 8, ll. 50-55).

Regarding claim 5. JP’100/Fukuda/Hirata/Allard/Wright/Fujieda discloses the tire-vulcanizing machine of claim 1, wherein a second clamping groove (Hirata’s 19, FIG. 1) is formed at a predetermined position in a longitudinal direction of the guide rod (Hirata’s 18), wherein, a second clamping part (see Hirata’s Fig. 1-4) is provided on one of the first plate and the second plate (Hirata’s elements 1 and 3, see FIG. 1), that is moved by the mold-moving mechanism (Hirata’s “mold opening/closing cylinder device 21”), and wherein the second clamping part is engaged with the second clamping groove to fix a relative position between the first plate and the second plate together with the clamping mechanism (see Hirata’s FIG. 2).

Regarding claim 6. JP’100/Fukuda/Hirata/Allard/Wright/Fujieda discloses the tire-vulcanizing machine of claim 5, wherein, when the relative position between the first Attorney Docket: 7055PAT207 plate and the second plate is fixed to maintain the clamped state of the first mold and the second mold, a cross-sectional area of the guide rod in a widthwise direction and a cross- sectional area of the clamping rod in a widthwise direction are substantially the same such that pressure generated inside the clamped first and second molds is evenly applied to the guide rod and the clamping rod. (e.g., see Hirata’s FIG. 12, elements 205 and 206; Col. 13, ll. 26-60).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./ Examiner, Art Unit 1744                                                                                                                                                                                                       
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712